Dismissed; Opinion Filed September 14, 2018.




                                              In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-18-00661-CV

                          IN THE INTEREST OF J.D.W., A CHILD

                      On Appeal from the 397th Judicial District Court
                                  Grayson County, Texas
                           Trial Court Cause No. FA— 17-0690

                             MEMORANDUM OPINION
                            Before Justices Myers, Evans, and Brown
                                    Opinion by Justice Myers

       This appeal follows the entry of an April 18, 2018 judgment for child support arrearage

and April 30, 2018 order in suit affecting the parent-child relationship. No request for findings of

fact and conclusions of law or motion for new trial or to modify judgment was filed after either

the judgment or order. The notice of appeal does not state the subject of the appeal and was filed

more than thirty days from the date of judgment and order, on June 4, 2018. See TEX. R. APP. P.

26.1 (requiring notice of appeal be filed within thirty days of judgment unless certain exceptions,

not applicable here, apply). However, under Texas Rule of Appellate Procedure 26.3, the notice

could be deemed timely as to both the judgment and order if a motion were filed reasonably

explaining why the notice was late. See id. 4.1(a), 26.3; Verburgt v. Dorner, 959 S.W.2d 615, 617

(Tex. 1997).
       We gave appellant an opportunity to file an extension motion, but more than ten days have

passed and no motion has been filed. Without a motion reasonably explaining the need for an

extension, we cannot deem the notice of appeal timely filed. See Verburgt, 959 S.W.2d at 617.

And without a timely filed notice, we have no jurisdiction over the appeal.    See Brashear v.

Victoria Gardens of McKinney, L.L.C., 302 S.W.3d 542, 545 (Tex. App.—2009, no pet.) (op. on

reh’g). Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a).




                                                 /Lana Myers/
                                                 LANA MYERS
                                                 JUSTICE


180661F.P05




                                              –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

 IN THE INTEREST OF J.D.W., A CHILD                  On Appeal from the 397th Judicial District
                                                     Court, Grayson County, Texas
 No. 05-18-00661-CV                                  Trial Court Cause No. FA— 17-0690.
                                                     Opinion delivered by Justice Myers,
                                                     Justices Evans and Brown participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal.

       We ORDER appellee Timothy Lee Wilson recover his costs, if any, of this appeal from
appellant Dana Jaynea Wilson.


Judgment entered this 14th day of September, 2018.




                                             –3–